Citation Nr: 1222200	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-23 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant and his friend, D.R.




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued in  by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the interest of clarity, a brief discussion of the procedural history of the diabetes mellitus claim is warranted.  As reflected in the claims file, the RO initially denied the Veteran's claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure, in the February 2005 rating decision.  In denying the claim, the RO determined that there was no evidence that the Veteran served in the Republic of Vietnam or was exposed to herbicides.  In May 2005, the Veteran submitted a Statement in Support of Claim, wherein he disagreed with the RO's findings that he did not serve in Vietnam and/or was exposed to Agent Orange.  At the time of May 2005 correspondence, the Veteran also submitted additional evidence showing treatment for his diabetes mellitus and included a map of the area where he purported to have served in Vietnam.  

In May 2005, the Veteran filed what he characterized as a new claim for service connection for diabetes mellitus and resubmitted copies of his private medical records showing treatment for the condition.  

Thereafter, the RO determined in a November 2005 letter that the Veteran's May 2005 Statement in Support of Claim was not a valid Notice of Disagreement (NOD) to the February 2005 rating decision, as the Veteran disagreed with the fact that he had to have land in Vietnam to in order to have been exposed to the Agent Orange, and did not disagree with the actual denial of the disability itself.  Thus, the RO did not accept the May 2005 Statement in Support of Claim as an appeal of the issue.  The RO characterized the Veteran's May 2005 submission as a claim of new and material evidence requesting that his diabetes mellitus claim be reopened, and subsequently issued a rating decision denying the claim in June 2006.  

The Board does not agree.  Simply, there is no question that the Veteran's May 2005 Statement in Support of Claim was a NOD with respect to the February 2005 rating decision.  He clearly expressed his disagreement with the determinations made with the rating action.  See 38 C.F.R. § 20.201.  Accordingly, the February 2005 rating action was not final and is identified as the proper rating decision on appeal.

The claims file reflects that the Veteran and his friend D.R. testified before the undersigned Veterans Law Judge in March 2012 during a Travel Board hearing held at the RO.  In Byrant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Decision Review Officers or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Byrant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2012 Travel Board hearing, the issues on appeal were both initially identified as new and material evidence claims for service connection for psychiatric and diabetes mellitus disorders.  However, as explained above, a closer inspection of the claims file reveals that the diabetes mellitus claim is one for direct service connection.  Despite the characterization of the diabetes mellitus claim during the Travel Board hearing, the undersigned Veterans Law Judge and the Veteran's testimony focused on the elements necessary to substantiate the Veteran's claim for direct service connection for the disorder.  Transcript of March 27, 2012 Travel Board hearing. at p. 7-8.  Therefore, the Veteran is not prejudiced by the current characterization of his diabetes mellitus claim.  

In March 2004, the Veteran filed a request to reopen the previously denied claim for  entitlement to service connection for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including major depressive disorder.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim and remand the matter to the Appeals Management Center (AMC), in Washington, DC, for additional development, there can be no prejudice to the Veteran from characterizing the issue as such.

The issues of service connection for a psychiatric disorder and diabetes mellitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed Board decision of November 1996.

2. Evidence received subsequent to the November 1996 Board decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104; 20.1100 (2011).  

2.  Evidence submitted subsequent to the November 1996 denial of service connection for an acquired psychiatric disorder is new and material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the issue of whether new and material evidence has been received with regards to reopen the claim to service connection for PTSD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the issue for whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board acknowledges the during the pendency of this appeal, the regulations pertinent to service connection claims for PTSD were changed.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.  However, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1313, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran's claim for service connection for PTSD was denied in a final Board decision issued in November 1996.  Evidence of record failed to show a psychiatric disability for which compensation could be established.  It revealed in-service evidence of treatment for substance abuse, but did not show service treatment records, to include the September 1974 separation examination report, which documented complaints or diagnoses related to a psychiatric disorder.  The evidence also included an August 1993 VA examination report showing that the Veteran was not found to have any psychiatric diagnoses after undergoing a psychiatric evaluation.  Notice of the Board decision was provided to the Veteran in November 1996.  The Veteran did not appeal the November 1996 denial of his claim.

The Veteran filed to reopen the claim for service connection for PTSD in March 2004.  The February 2005 rating decision, currently on appeal, continued the denial of the claim.

Evidence received since the November 1996 Board decision includes VA and private medical records showing that the Veteran was diagnosed with psychiatric disorders.  Specifically, an April 2004 private psychological evaluation report reflects the Veteran's report of experiencing psychiatric symptomatology and in-service stressful events involving attempted suicides by two fellow service members and a drug overdose suffered by another; the Veteran was diagnosed with a nightmare disorder following the evaluation.  The Veteran was diagnosed with major depressive disorder (MDD) following a July 2005 VA psychiatric consultation.  A July 2008 VA psychiatric consultation record documents his reports of his report of  his identified in-service stressors and shows that he was diagnosed with MDD and PTSD symptoms.  VA treatment records dated in April 2011 and November 2011 show the first evidence of a definitive PTSD diagnosis.

In addition to the medical evidence, the Veteran provided testimony regarding his claimed in-service stressors in numerous statements submitted in support of his claim and during the March 2012 Travel Board hearing.  The Veteran essentially described incidents in which several of his shipmates attempted suicide by jumping overboard.  He also attributed his psychiatric symptomatology to an in-service incident during which one of his closest friends in the military overdosed on drugs.  The Veteran indicated that he was unaware of whether any of the sailors involved in these incidents survived.  During the March 2012 Travel Board hearing, the Veteran also described his service aboard an ammunition ship off the coast of the Republic of Vietnam.  He essentially described feeling fear during mine sweeping operations where his ship fired inland.

In light of the foregoing, the Board finds that new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  Indeed, the newly submitted evidence includes private and VA outpatient treatment records reflecting diagnoses of MDD and PTSD, and the Veteran's competent testimony regarding his in-service stressors.  This evidence relates to an unestablished fact that was not of record at the time of the November 1996 rating decision (specifically a diagnosed psychiatric disorder and evidence of an in-service occurrence).  Therefore, according to Shade, this evidence, which is new and has not previous been considered ever been before the agency decision makers, is also material because it raises the possibility of substantiating the claim.  This evidence, at the very least, triggers VA's duty to assist by providing a medical examination.  Therefore, since the Board finds this evidence to be new and material, the claim will reopened and remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To this extent, and this extent only, the claim is granted.


REMAND

Besides the claim for service connection for an acquired psychiatric disorder, the Board also finds that further development is required with respect to the claim for service connection for diabetes mellitus.

With respect to both claims, the Veteran submitted a copy of a February 2007 decision from the Social Security Administration (SSA) showing that he was awarded disability benefits from this agency based, in part, on his depression and diabetes mellitus.  In July 2009, the RO contacted the SSA and requested a copy of the disability determination and all medical records associated with the Veteran's SSA benefits.  In an August 2009 response, the SSA notified the RO that the Veteran's records were not located at the SSA National Records Center.  SSA instructed the RO to submit the request for records to the SSA jurisdictional office in Montgomery, Alabama.  After reviewing the claims file, it does not appear that the RO has made any additional attempts to obtain the Veteran's SSA records.  As these records have not yet been obtained, the claims must be remanded for the AOJ to ensure compliance with VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims.  On remand, the AOJ must request from SSA any records relating to the Veteran's award of SSA disability benefits.  See 38 C.F.R. § 3.159(c)(2).

Further, as mentioned above, the Veteran seeks service connection for PTSD based on his service in the Republic of Vietnam.  In written submissions received in August 2007 and during the March 2012 Travel Board hearing, he claimed that in November 1973, while serving aboard the USS Flint, some of his shipmates jumped overboard into the ocean in what appeared to be attempted suicides.  He also reported that one of his closest friends aboard ship overdosed on drugs in November 1973 while on leave in Thailand.  The Veteran reported that he continues to have dreams about these incidents and is bothered because he had no knowledge of whether his shipmates survived.

The Veteran's service personnel records confirm his service in the United States Navy from April 1972 to September 1974, to include service aboard the USS Flint.  These records are negative for evidence that the Veteran received any decorations or awards indicative of combat.

To date, it does not appear that the RO has made any attempts to verify the Veteran's claimed in-service stressors regarding the attempted suicides and drug overdose involving his shipmates aboard the USS Flint.  However, in light of the medical evidence showing that the Veteran currently has a PTSD diagnosis and the detailed descriptions the stressors Veteran provided in August 2007, the Board finds that attempts must be made to verify the Veteran's claimed in-service stressors.  Accordingly, the originating agency must attempt to further develop and corroborate these issues, as such information may entitle the Veteran to service connection based on a verified stressor.

Additionally, it is unclear from the medical evidence of record whether the Veteran currently diagnosed psychiatric disorders are manifested as a result of his period of active service.  He was evaluated during a February 2011 VA PTSD examination, which confirmed previous diagnoses of MDD.  The examiner commented that the Veteran was arguably exposed to potentially traumatic stressors during service, which were reported as the stressors identified above, and that these included fear of hostile military and/or terrorist activity.  However, he stated that the objective psychological testing completed during the examination did not support a diagnosis of PTSD.  The examiner essentially opined that he could not attribute the Veteran's MDD or any other psychiatric disorder to his military service.  

As highlighted above, subsequent to the February 2011 VA examination, the Veteran was diagnosed with PTSD in April 2011.  The VA medical record associated with this diagnosis shows that the Veteran sought intensive treatment for PTSD and that this diagnosis was associated with a credible and traumatic combat/military related event.  However, there is no additional information identifying the in-service event attributable to this diagnosis.  Given the close proximity in time between the February 2011 VA examination and April 2011 VA consultation coupled with the diverging conclusions of the physicians, the exact nature and etiology of the Veteran's current psychiatric disorder(s) is unclear.

As the exact nature and etiology of the Veteran's current psychiatric disorder is unclear, the Board finds that additional development is necessary so that a medical opinion can be obtained.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional information in order to make a determination whether the Veteran currently has a psychiatric disorder, to include PTSD, that is etiologically related to his military service and whether his claimed in-service stressors are adequate to support such a diagnosis.  As such, on remand, the Veteran should be afforded a VA examination to address these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, a review of the record shows that the Veteran was hospitalized Montgomery VA Medical Center (VAMC) on November 5, 2011 due to psychiatric complaints, to include suicidal ideation.  He was discharged on November 16, 2011.  Records pertaining to that hospitalization, and any other more recent treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claims following the procedures set forth in 38 C.F.R. § 3.159. A specific request should be made for all inpatient and outpatient treatment records from the Montgomery VAMC since November 2011.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed stressors identified in his August 2007 written submissions and during the March 2012 Travel Board hearing.  All verification attempts, and any negative responses, should be fully documented in the claims file.

4.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of any currently diagnosed psychiatric disorder, to include PTSD and MDD.  The claims folder must be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.

The examiner shall address the following:

(a)  The examiner shall identify all current psychiatric diagnoses, to include PTSD and MDD.

(b)  The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  If a diagnosis of PTSD is not rendered, the examiner should reconcile his or her opinion with the findings the April 2011 VA consultation report and other treatment records that diagnose PTSD.  

(c)  If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service including his in-service stressors.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.  The examiner should also address whether the Veteran being present on a ship where there were suicides or drug overdoses would result in any of the diagnosed psychiatric disabilities.  

In providing the requested opinions, the examiner must consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

*  The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


